UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1918


DOROTHY P. GLASSCOCK, Widow of Merle D. Glasscock,

                    Petitioner,

             v.

CONSOLIDATED COAL COMPANY; CONSOL ENERGY, INCORPORATED;
DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
UNITED STATES DEPARTMENT OF LABOR,

                    Respondents.



On Petition for Review of an Order of the Benefits Review Board. (16-0225-BLA)


Submitted: February 27, 2019                                      Decided: April 3, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Dorothy P. Glasscock, Petitioner Pro Se. Joseph Daniel Halbert, SHELTON, HELTON,
BRANHAM & HALBERT, PLLC, Lexington, Kentucky; Sean Gregory Bajkowski,
Sarah Marie Hurley, Gary K. Stearman, Office of the Solicitor - Black Lung Division,
UNITED STATES DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dorothy P. Glasscock seeks review of the Benefits Review Board’s decision and

order affirming the administrative law judge’s denial of black lung benefits pursuant to

30 U.S.C. §§ 901-945 (2012). Glasscock’s informal brief identifies no reversible error in

the Board’s decision.    Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for review. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                      PETITION DENIED




                                            2